04/02/2020


                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 20-0171

                                      OP 20-0171
                                  _________________

VOLKSWAGEN AKTIENGESELLSCHAFT D/B/A
VOLKSWAGEN GROUP AND/OR VOLKSWAGEN
AG, AUDI AG, VOLKSWAGEN GROUP OF
AMERICA, INC., VOLKSWAGEN GROUP OF
AMERICA CHATTANOOGA OPERATIONS, LLC,
AUDI OF AMERICA, LLC, DR. ING. H.C. F.
PORSCHE D/B/A PORSCHE AG, AND PORSCHE
CARS NORTH AMERICA, INC.,
                                                                  ORDER
           Petitioners,

     v.

MONTANA FIRST JUDICIAL DISTRICT COURT,
LEWIS AND CLARK COUNTY, HONORABLE
JAMES P. REYNOLDS, Presiding,

           Respondent.
                                  _________________


      Pursuant to The Alliance for Automotive Innovation’s motion for leave to file an
amicus brief in the captioned matter, and good cause appearing,
      IT IS HEREBY ORDERED that the motion for leave to file an amicus brief is
GRANTED. The Alliance for Automotive Innovation shall file their brief on or before
April 10, 2020.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 April 2 2020